I think the defendants ought not to have been permitted to prove the execution and existence of another and subsequent will before they made it appear to the court that they had made reasonable efforts to procure it. And I think there would have been (373) nothing unreasonable in this, for the will was proved to have been delivered to Miss Tillery, and a supoena duces tecum might have been procured to enforce her attendance with the paper-writing, or will, or account for it. It seems that the witnesses did not read the paper-writing which Edward Crowell procured them to attest as witnesses. They gave in evidence that he told them that it was his last will and testament. If that paper had been produced, the fact would have appeared whether it was a last will and testament or not. So far from endeavoring to procure it by subpoena duces tecum, they went to trial without the testimony of Miss Tillery, although she was summoned, and did not attend.
As the defendants had taken no step to procure the will, and evidence was given to prove its execution, I think a new trial ought to be granted. The charge of the court was given as to a fact which the jury was at liberty to believe from the evidence, namely, that the paper-writing was in the possession or under the control of, or suppressed by, the plaintiffs. If this was the fact, whether the defendants could avail themselves of it without giving notice to produce it I will give no opinion. On the one side it is argued that if they were possessed of it, or had it under their control, they were guilty of a fraud not to produce it; they knew, without notice being given them for that purpose, that it was their duty to produce it. On the other side it is argued that a party shall not avail himself of a deed or writing by proving its execution, unless he has used endeavors to procure it by demanding it of the party or giving notice to produce it; that the reason why the production of a deed is ever dispensed with is because the party has no control over it. *Page 205 
As far as this principle is involved in the present question, the inclination of my mind is with the plaintiff. But I give no opinion on that part of the case. For the reason I have first assigned, I think there should be a new trial.                                         (374)